  Case 5:20-cv-00394-DEP Document 16 Filed 05/27/21 Page 1 of 18




            IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF NEW YORK
_________________________

ERICA LYNN C.,

                 Plaintiff,
           v.                                   Civil Action No.
                                                5:20-CV-0394 (DEP)

ANDREW SAUL, Commissioner of Social
 Security,

                 Defendant.

__________________________

APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

LEGAL AID SOCIETY                         ELIZABETH V. LOMBARDI, ESQ.
221 South Warren Street
Syracuse, NY 13202

FOR DEFENDANT

SOCIAL SECURITY ADMIN.                    JESSICA RICHARDS, ESQ.
625 JFK Building
15 New Sudbury St
Boston, MA 02203

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                  ORDER

     Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the
   Case 5:20-cv-00394-DEP Document 16 Filed 05/27/21 Page 2 of 18




Commissioner of Social Security (“Commissioner”), pursuant to 42 U.S.C.

§§ 405(g) and 1383(3)(c), are cross-motions for judgment on the

pleadings. 1 Oral argument was heard in connection with those motions on

May 19, 2021, during a telephone conference conducted on the record. At

the close of argument, I issued a bench decision in which, after applying

the requisite deferential review standard, I found that the Commissioner=s

determination resulted from the application of proper legal principles and is

supported by substantial evidence, providing further detail regarding my

reasoning and addressing the specific issues raised by the plaintiff in this

appeal.

      After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby

      ORDERED, as follows:

      1)     Defendant=s motion for judgment on the pleadings is

GRANTED.



      1       This matter, which is before me on consent of the parties pursuant to 28
U.S.C. ' 636(c), has been treated in accordance with the procedures set forth in
General Order No. 18. Under that General Order once issue has been joined, an action
such as this is considered procedurally, as if cross-motions for judgment on the
pleadings had been filed pursuant to Rule 12(c) of the Federal Rules of Civil
Procedure.

                                          2
  Case 5:20-cv-00394-DEP Document 16 Filed 05/27/21 Page 3 of 18




      2)    The Commissioner=s determination that the plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is AFFIRMED.

      3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:      May 27, 2021
            Syracuse, NY




                                      3
Case 5:20-cv-00394-DEP Document 16 Filed 05/27/21 Page 4 of 18




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
ERICA L. C.,

                         Plaintiff,
vs.                                            5:20-cv-394

ANDREW SAUL, Commissioner
Social Security Administration,

                         Defendant.
-------------------------------------------------------x

       Transcript of DECISION held on May 19, 2021
               the HONORABLE DAVID E. PEEBLES

        United States Magistrate Judge, Presiding


                  APPEARANCES (by telephone)

For Plaintiff:      LEGAL AID SOCIETY
                    221 South Warren Street
                    Syracuse, New York 13202
                      BY: ELIZABETH VICTORIA LOMBARDI, ESQ.

For Defendant:      SOCIAL SECURITY ADMINISTRATION
                    15 New Sudbury Street
                    Boston, MA 02203
                      BY: JESSICA RICHARDS, ESQ.




                Eileen McDonough, RPR, CRR
           Official United States Court Reporter
                       P.O. Box 7367
                  Syracuse, New York 13261
                       (315)234-8546
       Case 5:20-cv-00394-DEP Document 16 Filed 05/27/21 Page 5 of 18
                                                                        2


1              THE COURT:    Let me begin by thanking both counsel
2    for excellent presentations.      I've enjoyed working with you

3    on this matter.

4              I have before me a challenge to an adverse
5    determination by the Commissioner of Social Security finding

6    that plaintiff was not disabled at the relevant times and,

7    therefore, ineligible for the benefits she sought.         The
8    challenge is raised under 42, United States Code, Sections

9    405(g) and 1383(c)(3).
10             The background is as follows.        Plaintiff was born

11   in August of 1978.    She is currently 42 years old.       She was

12   34 years of age at the alleged onset of her disability on
13   October 24, 2012, and 37 at the time of her application for

14   benefits on May 23, 2016.     Plaintiff stands approximately

15   5-foot, 5-inches in height and weighs approximately
16   245 pounds.

17             The record is ambiguous as to the extent of the
18   plaintiff's education.     At page 826 it suggests she has a

19   10th grade education; at page 304, a 7th grade education; and

20   at 60, a 9th grade education.      It's clear that she was in
21   regular classes while in school and did not achieve a GED.

22             Plaintiff is divorced.      She has three children who

23   reside with their father.     Plaintiff lives in Carthage,
24   New York, in an apartment with her boyfriend and brother.

25   She does not drive, nor does she use public transportation.
       Case 5:20-cv-00394-DEP Document 16 Filed 05/27/21 Page 6 of 18
                                                                          3


1               Plaintiff's work history is also somewhat
2    ambiguous.   She worked as a hotel housekeeper for several

3    years.   She told Dr. Noia that she left that position when

4    she was hit by a car.     From 2008 until 2011 she was a home
5    aide and cleaner for her father and her father's friend, her

6    father being a quadriplegic.      Her father died in 2011.         She

7    stated she could not go back to work and did not look for
8    work after that; page 62 of the Administrative Transcript.

9               Plaintiff suffers from some physical conditions,
10   including diabetes mellitus, which is medically controlled;

11   chronic obstructive pulmonary disease, or COPD; right knee

12   pain; obesity; she claims Crohn's Disease; she suffers from
13   hypertension and a heart issue.

14              Mentally, plaintiff has experienced various issues

15   that have been at different times diagnosed or categorized as
16   post-traumatic stress disorder, or PTSD; panic disorder;

17   major depressive disorder without psychotic features; anxiety
18   disorder; substance and alcohol abuse history, including

19   cannabis abuse; and agoraphobia with panic disorder.

20              Some of the stressors that she has experienced in
21   her lifetime include the death of her father from a seizure

22   disorder, that's at 826, and her mother's suicide within

23   three weeks thereafter based on an overdose.        She also
24   witnessed in 2014 her brother overdosing and committing

25   suicide.
       Case 5:20-cv-00394-DEP Document 16 Filed 05/27/21 Page 7 of 18
                                                                        4


1              Plaintiff was taken to the emergency room on
2    June 21, 2017, after having taken 15 Klonopin pills.          She was

3    admitted to the hospital and resided there from that day

4    until June 29, 2017.    The record is somewhat unclear as to
5    whether that was a suicide attempt.       She denied having tried

6    to commit suicide at both the emergency room, at 345 of the

7    Administrative Transcript, and later in the hospital, at 423.
8              Plaintiff has had a series of primary providers;

9    Dr. Patel, who she was not happy with, his treatment notes do
10   not appear in the record; Dr. Jocelyn Beane, who she began

11   seeing in August of 2016; and Dr. Daniel Krebs, who she began

12   treating with in February of 2018.
13             For her mental health needs, she treats at the

14   Carthage Area Behavioral Health Center.        She sees Physician

15   Assistant, or PA, Caleb Richter, and LMSW Kenneth Alcom.           She
16   was evaluated initially January 2016, at 237 and following in

17   the Administrative Transcript.      The plaintiff actually began
18   treating there, according to some of the records, in

19   September of 2015.    Plaintiff was discharged from that

20   treatment center based on attendance issues in July of 2018,
21   at 792, but was later reinstated in the fall of 2018.          That's

22   at 825 of the Administrative Transcript.

23             Plaintiff has been prescribed various medications
24   over time, including Prazosin, Hydroxyzine, Celexa,

25   Bupropion, Ventolin, Lyrica, Buspirone, Propranolol, Topamax,
       Case 5:20-cv-00394-DEP Document 16 Filed 05/27/21 Page 8 of 18
                                                                             5


1    Omeprazole, Gabapentin, Klonopin, Lisinopril and Rozerem.
2                In terms of activities of daily living, plaintiff

3    is able to dress, bathe, groom, cook, clean, do laundry,

4    shop, read.   She likes poetry and she likes Greek mythology.
5                Plaintiff is a former smoker and an occasional

6    marijuana user.    There is evidence that she abused alcohol in

7    the past.    There is also some indication in the records of
8    drug seeking conduct.

9                Procedurally, plaintiff applied for Title XVI
10   Supplemental Security Income benefits on May 23, 2016.             As

11   the Commissioner notes, that was her third such application.

12   In it she alleged an onset date of October 24, 2012, and
13   claimed disability based on PTSD, ADD, diabetes, bipolar

14   disorder, agoraphobia, COPD, Crohn's disease, congestive

15   heart failure, and high blood pressure.
16               A hearing was conducted on August 8, 2018, by

17   Administrative Law Judge Elizabeth Koennecke to address
18   plaintiff's claim for benefits.      A supplemental hearing with

19   a vocational expert was conducted on February 5, 2019.             On

20   February 12, 2019, ALJ Koennecke issued an unfavorable
21   decision which contained a final determination of the

22   Commissioner on February 26, 2020, when the Social Security

23   Administration Appeals Council denied plaintiff's request for
24   review.   This action was commenced on April 2, 2020, and is

25   timely.
       Case 5:20-cv-00394-DEP Document 16 Filed 05/27/21 Page 9 of 18
                                                                        6


1              In her decision ALJ Koennecke applied the familiar
2    five-step sequential test for determining disability.

3              She noted at step one that plaintiff had not

4    engaged in substantial gainful activity since the date of her
5    application.

6              At step two, she concluded that plaintiff does

7    suffer from impairments that impose more than minimal
8    limitations on her ability to perform basic work functions.

9    They were characterized at page 12 of the Administrative
10   Transcript as, "all mental impairments as variously

11   characterized."

12             At step three, ALJ Koennecke concluded that
13   plaintiff's conditions do not meet or medically equal any of

14   the listed presumptively disabling conditions set forth in

15   the Commissioner's regulations, specifically considering
16   listings 12.04, 12.06, 12.08 and 12.15.        The ALJ next

17   determined that notwithstanding her impairments, plaintiff
18   retains the residual functional capacity, or RFC, to perform

19   medium work with some additional limitations addressing her

20   mental conditions and the resulting functional limitations.
21             At step four, the ALJ concluded that plaintiff is

22   incapable of performing her past relevant work.

23             At step five, she noted initially that if plaintiff
24   was capable of performing a full range of medium work, a

25   finding of no disability would be required by the
      Case 5:20-cv-00394-DEP Document 16 Filed 05/27/21 Page 10 of 18
                                                                        7


1    Medical-Vocational Guidelines, or Grids, and specifically
2    Grid Rule 203.26, relying on the testimony of the vocational

3    expert and based upon the additional non-exertional

4    limitations that erode the job base on which the Grids are
5    predicated.   The ALJ, nonetheless, concluded that plaintiff

6    is capable of performing work available in the national

7    economy, and cited three representative occupations as order
8    picker, salvage laborer, and laundry laborer.        And,

9    therefore, concluded that plaintiff was not disabled at the
10   relevant times.

11             As you know, the Court's function in this case is

12   limited to determining whether correct legal principles were
13   applied and the resulting determination is supported by

14   substantial evidence, which is defined as such relevant

15   evidence as a reasonable mind would conclude sufficient to
16   support a finding.

17             The Second Circuit has noted in Brault versus
18   Social Security Administration Commissioner, 683 F.3d 443

19   (2d. Cir. 2012), that this is an extremely deferential

20   standard; it is even more rigorous than the clearly erroneous
21   standard that lawyers are familiar with.       Under the standard,

22   once an ALJ finds a fact, that fact can be rejected only if a

23   reasonable factfinder would have to conclude otherwise.
24             The plaintiff in this case has raised potentially

25   two arguments; one alleging that improper weight was given to
      Case 5:20-cv-00394-DEP Document 16 Filed 05/27/21 Page 11 of 18
                                                                        8


1    medical opinions, including those opinions of Dr. Dennis
2    Noia, a consultative examiner; Physician Assistant Richter

3    and LMSW Alcom; and Dr. Hennessey, a state agency consultant.

4    The second argument is that the Administrative Law Judge
5    failed to mention and properly evaluate the diagnosis of

6    fibromyalgia and its effect on plaintiff's ability to perform

7    work functions.
8              Turning first to the weight of the medical

9    evidence, this case, of course, is governed by the prior
10   regulations that were in effect until March of 2017.         Under

11   20 CFR Section 404.1527, any medical opinion given must be

12   evaluated, medical opinion being defined as an opinion given
13   by an acceptable medical source.      In this case we have no

14   opinions from any treating sources that qualify as acceptable

15   medical sources, so the treating source rule, of course, does
16   not apply.

17             We do have an opinion from Dr. Noia.        It is dated
18   May 8, 2018.   The written evaluation appears at 304 to 308 of

19   the Administrative Transcript.      The check-box form that

20   summarizes the findings appears at 310 through 312.         The
21   finding of Dr. Noia is that plaintiff suffers from no

22   limitations in certain areas, mild limitations in certain

23   areas, moderate limitations in interacting adequately with
24   supervisors, co-workers and the public, and marked

25   limitations in regulating emotions, controlling behavior, and
      Case 5:20-cv-00394-DEP Document 16 Filed 05/27/21 Page 12 of 18
                                                                        9


1    maintaining well-being.
2              The findings of Dr. Noia are discussed in fairly

3    significant detail at page 13 and again 16 of the

4    Administrative Transcript.     During the Administrative Law
5    Judge's decision it is given significant weight.         Admittedly,

6    the ALJ did not adopt all of Dr. Noia's limitations, some of

7    which do not appear to translate directly into work
8    functions, like marked limitations and controlling behavior,

9    regulating emotions, maintaining well-being.        There is, of
10   course, no requirement that the RFC finding track in toto any

11   one medical opinion.

12             The Administrative Law Judge concluded that some of
13   the limitations are not supported by Dr. Noia's exam.         He

14   cited an October 9, 2018, counseling note at page 828 of the

15   Administrative Transcript that shows normal functioning, and
16   he cited the activities of daily living that the plaintiff

17   experiences.
18             In my view, the residual functional capacity

19   finding of ALJ Koennecke does accommodate many, if not most,

20   of the limitations expressed there, including the limitation
21   that she not have any contact with the general public.

22   Dr. Noia's limitation on the ability to maintain a schedule

23   is acknowledged at page 13 of the Administrative Transcript,
24   and an explanation is given at page 16 as to why it is not a

25   limitation set forth in the residual functional capacity
      Case 5:20-cv-00394-DEP Document 16 Filed 05/27/21 Page 13 of 18
                                                                        10


1    finding.   Again, the ALJ cites mostly normal exams, the
2    ability to maintain a schedule of appointments, and the fact

3    that from the record it appears that any missed appointments

4    that led to the termination of the treatment relationship at
5    Carthage Behavioral came as a result of unreliable

6    transportation, rather than plaintiff's inability to bring

7    herself to go to the doctor.
8               There is some indication of some antisocial

9    behavior, but several of those incidents appear to coincide
10   with periods of intoxication.     For example, there was an

11   incident in the emergency room of a hospital, reported at 918

12   and 919 of the Administrative Transcript, where plaintiff was
13   behaviorally out of control and the police had to be called.

14              It was noted that Dr. Noia's exam showed normal

15   social skills.   It was noted that she meets weekly in her own
16   home with a religious organization group.       She was able to

17   visit Florida, take a trip to Florida.       And that the cycles
18   of improvement and worsening seem to coincide with medication

19   issues.

20              My finding is that the Administrative Law Judge's
21   discussion of Dr. Noia's opinion allows her meaningful

22   judicial review, the resulting residual functional capacity

23   is supported by substantial evidence, and I cannot say that a
24   reasonable factfinder would have to weigh it differently.

25              When it comes to LMSW Alcom and PA Richter, LMSW
      Case 5:20-cv-00394-DEP Document 16 Filed 05/27/21 Page 14 of 18
                                                                        11


1    Alcom gave a December 9, 2016, opinion that appears at pages
2    337 to 340 of the record.     Notably, on the first page it is

3    indicated client is expected to make a full recovery once she

4    is able to process her grief/trauma.       There are some
5    limitations noted, but many of them deal with understanding

6    and remembering complex instructions and carrying out complex

7    instructions, which do not come into play in this case, and
8    interacting appropriately with the public, which, of course,

9    is accommodated in the RFC.
10              LMSW Alcom, of course, is not an acceptable medical

11   source.   The opinion is dealt with in the discussion of ALJ

12   Koennecke and it doesn't vastly differ from the RFC finding.
13   The second is an opinion given by both PA Richter and LMSW

14   Alcom on July 25, 2018.    It appears at 800 to 805.       Once

15   again, it indicates Erica has the capacity to return to
16   normal functioning.    There are some limitations indicated in

17   the areas of none to moderate.      I didn't see any indication
18   of marked limitations.

19              There was a statement that was discussed by the

20   Administrative Law Judge.     The statement is -- well, the
21   question that was responded to is, "Is there ongoing medical

22   treatment, medication, mental health therapy, psychosocial

23   support, or a highly-structured setting that diminishes signs
24   or symptoms?"   At page 804.    The answer is "Yes."      The

25   Administrative Law Judge discussed that statement and it was
      Case 5:20-cv-00394-DEP Document 16 Filed 05/27/21 Page 15 of 18
                                                                          12


1    rejected at page 15.    The rejection is explained, and I
2    cannot say that a reasonable factfinder would have to

3    conclude otherwise.

4                The opinions of both LMSW Alcom and PA Richter were
5    discussed at page 16 and given some weight.        I find that the

6    explanation is satisfactory and supported by substantial

7    evidence.    Again, I note neither is an acceptable medical
8    source.

9                There was some suggestion that the plaintiff may be
10   making a step three argument that the C criteria could be met

11   in this case.   That argument, in my view, is waived because

12   it was not expressly set out in the plaintiff's brief.
13   Nonetheless, the finding that plaintiff did not experience a

14   highly-structured environment in going to the doctor on a

15   biweekly basis, or a therapist, I should say, is
16   well-supported.    There is also no indication of a marginal

17   adjustment, which is defined in 20 CFR, Part 404, Subpart P,
18   Appendix 1 at 12.00G, especially since LMSW Alcom and PA

19   Richter have given opinions that suggest that plaintiff can

20   make a full recovery and return to normal functioning.
21               The opinion of Dr. Hennessey was considered.           He is

22   a non-examining agency consultant.      His opinions appear at 84

23   through 90.   He is unable to make significant findings or to
24   assess functional limitations, especially since plaintiff

25   apparently did not keep an appointment for a consultative
      Case 5:20-cv-00394-DEP Document 16 Filed 05/27/21 Page 16 of 18
                                                                        13


1    exam.   The RFC finding was more limiting than Dr. Hennessey's
2    opinion, which is certainly proper and I find no error there.

3                Turning to the second argument raised addressing

4    the diagnosis of fibromyalgia.      It is true that it appears
5    that Dr. Krebs did diagnosis or at least list on a couple of

6    occasions a diagnosis of fibromyalgia.       Fibromyalgia, of

7    course, is a somewhat elusive infirmity.       It's addressed in
8    SSR 12-2p.    As the Commissioner argues, the mere diagnosis

9    without more of fibromyalgia is not sufficient to establish a
10   medically determinable impairment.

11               That ruling sets forth two alternative means of

12   diagnosing fibromyalgia.     The first requires a history of
13   widespread pain, at least 11 positive tender points on

14   physical examination, and evidence that other disorders that

15   could cause the symptoms or signs were excluded.
16   Alternatively, it can be established through a history of

17   widespread pain, repeated manifestations of six or more
18   fibromyalgia symptoms, signs, or co-occurring conditions,

19   and, once again, evidence of other disorders that could cause

20   the repeated manifestations were excluded.
21               Plaintiff doesn't argue that the first means have

22   been met.    With regard to the second, the record doesn't

23   establish a history of widespread pain.       It establishes
24   certainly that plaintiff has experienced pain in various

25   locations over time, but those seem to be tied to injuries or
      Case 5:20-cv-00394-DEP Document 16 Filed 05/27/21 Page 17 of 18
                                                                        14


1    in one case arthritis, but there doesn't appear to be any
2    evidence of other disorders that could cause those repeated

3    manifestations of symptoms were also excluded.

4              So I find no error, and if there was error it's
5    harmless error, in failing to discuss fibromyalgia.         I do

6    note that in her functional report plaintiff did not claim

7    disability based on fibromyalgia, and nor was there a claim
8    during her hearing that was one of the causes of her

9    inability to perform work functions.
10             So, in sum, I find that the resulting determination

11   was the product of correct legal principles and is supported

12   by substantial evidence.     I will grant judgment on the
13   pleadings to the defendant and order dismissal of plaintiff's

14   complaint.

15             Once again, thank you both for your presentations
16   and I hope you stay well.

17                   *                *                 *
18

19

20
21

22

23
24

25
 Case 5:20-cv-00394-DEP Document 16 Filed 05/27/21 Page 18 of 18




                   C E R T I F I C A T I O N



          I, EILEEN MCDONOUGH, RPR, CRR, Federal Official
Realtime Court Reporter, in and for the United States

District Court for the Northern District of New York,

do hereby certify that pursuant to Section 753, Title 28,
United States Code, that the foregoing is a true and correct

transcript of the stenographically reported proceedings held
in the above-entitled matter and that the transcript page

format is in conformance with the regulations of the

Judicial Conference of the United States.




                               ________________________________

                               EILEEN MCDONOUGH, RPR, CRR
                               Federal Official Court Reporter
